          Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 1 of 13



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA,
                                                        Case No. 19-10141-LTS                               ..   ,
v.                                                                                                     '

                                                                                                           ___ .,    ,-7'__
                                                                                                            C..'>


                                                                                        - -::1                       C)
SHELLEY M. RICHMOND JOSEPH,                                                                                          r--
                                                                                    ._--;-, -=~' :;                  ,n
                                                                                                                     ::J'"Tl
                                                                                    -::::a            o-..           -.,,.--
                                                                                                                     ~,..,r-
                       Defendant.                                                   ~-~~:::;                         vJrn
                                                                                    ·,:c>                            0 0
                                                                                    I_.'.
                                                                                            C)
                                                                                            --
                                                                                    ~-~ ~ ~~~-~;
                                                                                                                     ,,
                                                                                                                     -r-i

                                                                                                                     0
                                                                                            -i
                                                                                                                     m
                     MEMORANDUM OF AMICUS CURIAE
            THE AD HOC COMMITTEE FOR JUDICIAL INDEPENDENCE

                                        INTRODUCTION

       Since 1785, the seal of the Massachusetts Supreme Judicial Court has depicted scales of justice

resting in perfect balance. 1 This symbol is aspirational. It dictates that each courtroom proceeding

must be kept in neutral balance, so its outcome will be determined not by undue influence, but instead

by law and fact. Yet scales of justice do not balance themselves. Judges are supposed to do that. And

they are impelled to do so not simply by a seal, but also by a complex framework of legal provisions,

including constitutional guarantees of due process and fair and public trials. Enforcing those

guarantees, and thus balancing the scales of justice, requires judges to tailor the courthouse




1
 The Supreme Judicial Court's historic seal of 1785 reads, "Nu/Ii Vendemus Nu/Ii Negabimus Justiciam,"
a phrase from the Magna Carta that means "We sell justice to no one; we deny justice to no one." See
Supreme Judicial Court Mission Statement, at https://www.mass.gov/service-details/about-the-
supreme-judicial-court. The historic seal appears below:




                                                  1
           Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 2 of 13



environment to the goal of neutral justice. For that reason, "the courtroom and courthouse premises

are subject to the control of the court." Sheppard v. Maxwell, 384 U.S. 333, 358 (1966).

        The prosecution at issue in this case, if permitted to go forward, will irrevocably tip the scales

of justice because it will undermine the very authorities that make balance possible. The federal

government alleges that a Massachusetts judge, Shelley Richmond Joseph, and a former Massachusetts

court officer, Wesley MacGregor, obstructed justice and a federal proceeding by mismanaging the

physical movements of a criminal defendant who had been targeted for federal civil arrest inside a

state courthouse. As argued in Joseph's motion to dismiss, this prosecution is contrary to law. Amici,

a group of retired Massachusetts judges who have come together as the Ad Hoc Committee for

Judicial Independence, write to make two points in support of that motion.

        First, as shown below, Shepparcls reference to court control of the courtroom and courthouse

premises is not simply ministerial; judges must retain this control in order to discharge their

constitutional duties and ethical obligations. Matters of courtroom governance often require "difficult

judgments"-so difficult, in fact, that the First Circuit is "hesitant to displace" them on appeal, United

States v. DeLuca, 137 F.3d 24, 34 (1st Cir. 1998), let alone conceive of them as crimes. Second, Judge

Joseph's alleged conduct was a quintessential exercise of court control over the courtroom and

courthouse premises. When deciding how to respond to a federal officer's attempt to arrest a party at

a courthouse, a judge must weigh multiple constitutional considerations, including whether facilitating

the arrest would impair the targeted party's due process right to be treated fairly, and whether the law

enforcement officer's attempts to arrest someone inside a courthouse could chill people's access to

our courts, and thus impair both the targeted party's Sixth Amendment right to a public trial and the

public's First Amendment right to access court proceedings.

        True, in exercising their control over the courtroom and courthouse prennses, judges

sometimes get it wrong. When they do, they have abused authority dedicated exclusively to the


                                                    2
            Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 3 of 13



judiciary, and thus it falls exclusively to thejudiciary to remedy the mistake through the appellate process

or judicial misconduct proceedings. But a judge's exercise of the judiciary's power to control

courtrooms and courthouses-including the physical movements of parties-cannot be deemed a

criminal obstruction of the executive branch. Occasionally frustrating the expectations of the

executive branch is a core function of an independent judiciary. If it is a crime for judges to perform

judicial functions in a manner contrary to executive preferences, then federal and state prosecutors

can prosecute judges whenever they are deemed to have stymied the actions of law enforcement

officers inside a courthouse. And members of the public would have every reason to believe that their

rights to due process, and to fair and public trials, will give way to the judiciary's interest in avoiding

state or federal prison.

                                   INTERESTS OF THE AMICI

         The Ad Hoc Committee for Judicial Independence ("the Committee") is a group of

retired Massachusetts judges committed to the fair and independent administration of justice. 2 As

retired judges, unencumbered by the restraints on the free speech of sitting judges, the Committee's

members may speak openly and forcefully in their defense of an independent judiciary. Based on their

decades of collective experience in managing the day-to-day challenges encountered in the pursuit of

equal justice under the law, the Committee's members believe that an independent judiciary is essential

to that task. The judge's ability to dispense the simple justice sought in the myriad encounters with

litigants from all walks of life requires a strict adherence to and respect for the long-standing and well-

established principle that our courts must be free to exercise that independence without undue

interference, including from the federal government.

         The federal prosecution of a sitting Massachusetts state court judge, premised on acts

undertaken in the normal course of the judge's rightful exercise of judicial discretion and in furtherance


2
    The members of the Committee are listed in Appendix A to this memorandum.

                                                     3
           Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 4 of 13



of the constitutional obligation to protect the rights of the individual who stands before her, poses a

serious and unwarranted threat to the independence of state court judges. The members of the

Committee believe that such a prosecution portends an unacceptable risk of criminal jeopardy that

inevitably will chill the ability of state court judges to insure equal justice under the law without fear

or favor to any person or point of view. In the interest of preserving our judicial independence and

the federal and state comity that heretofore has prevailed in the Commonwealth, the Committee

submits this brief to apprise the Court of this risk and the concomitant need to protect state court

judges who seek to do no more than fulfill their oath of office.

                                               BACKGROUND

        Amici refer to and adopt the statement of facts contained in Judge Joseph's memorandum in

support of her motion to dismiss. D.E. 60. As noted therein, there is no allegation that Judge Joseph

engaged in public corruption (such as bribes or kickbacks), nor any allegation that she had any personal

financial interests or relationships that conflicted with her obligations as a judge. There is also no

allegation that Judge Joseph specifically ordered the court officer to release A.S. through any particular

door, or that traffic through the rear door was forbidden. The core criminal allegation seems to be

that Judge Joseph had reason to know that an ICE officer was waiting outside the courtroom doors

(in or near the lobby), and nevertheless authorized the defendant to return to the lockup where he

might ultimately leave via a different exit.




                                                    4
             Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 5 of 13



                                             ARGUMENT

        While Judge Joseph has presented the Court with persuasive legal authority supporting the

dismissal of the indictment, Amici, as retired judges, speak with the perspective of many decades of

experience in explaining how the judge's conduct in this case was the product of what is well

understood to be a judge's broad discretion to manage her courtroom, including the movement and

conduct of the parties who appear before her. As demonstrated below, fealty to constitutional and

ethics provisions requires judges to retain authority over the courtroom and courthouse environment.

I.      Our legal system requires judges to control courtroom and courthouse environments.

        It is well established that "the courtroom and courthouse premises are subject to the control

of the court." Sheppard, 384 U.S. at 358. But why? The answer is not simply that judges want to control

the environments where they do business. It's also that judges must control these environments so

they can meaningfully fulfill their constitutionally-prescribed responsibilities to parties and to the

public, and balance the complex legal and practical considerations that often operate in tension with

one another.

        A.      Broad inherent powers necessarily arise from the judiciary's duty of neutrality.

        The necessity for judicial control over the courtroom environment starts with a judge's duty

to be impartial to litigants. Under the due process protections of the Fifth and Fourteenth

Amendments to the U.S. Constitution, every litigant is entitled to an impartial judge. See Tumry v.

State efOhio, 273 U.S. 510,523 (1927) (due process violated where judge failed to be impartial);Aetna

Life Ins. Co. v. Lavoie, 475 U.S. 813, 821-825 (1986) (same); Caperton v. A. T. Massry Coal Co., Inc., 556

U.S. 868, 883-884; 886 (2009) (same).

        For Massachusetts judges, these principles are also enshrined in the Massachusetts

Declaration of Rights which recognizes that "[i]t is essential to the preservation of the rights of every

individual, his life, liberty, property and character, that there be an impartial interpretation of the


                                                     5
            Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 6 of 13



laws, and administration of justice." Mass. Const., Pt. I, art. 29. Accordingly, "[i]t is the right of every

citizen to be tried by judges as free, impartial and independent as the lot of humanity will admit." Id;

see also In re Enforcement ef a Subpoena, 463 Mass. 162, 169-172 (2012) (explaining "the imperative of

the Massachusetts Constitution that judges act free from outside or distracting influences or

apprehensions on matters that come before them"). The Declaration of Rights also guarantees the

right to "obtain right and justice freely, and without being obliged to purchase it; completely, and

without any denial; promptly, and without delay; conformably to the laws." first Justice efBristol Div.

efJuvenile Court Dep't v. Clerk-Magistrate efBristol Div.   ifJuvenile Court Dep't, 438 Mass. 387, 396-97
(2003) (citing Mass. Const., Part I, art. 11). The Massachusetts Constitution also expressly protects

the separation of powers:

        In the government of this commonwealth, the legislative department shall never exercise the
        executive and judicial powers, or either of them: the executive shall never exercise the
        legislative and judicial powers, or either of them: the judicial shall never exercise the
        legislative and executive powers, or either of them: to the end it may be a government of
        laws and not of men.

Mass. Const., Part I, art. 30.

        Massachusetts courts have recognized that "from these lofty principles ... flows the concept

of inherent judicial powers, whose exercise is essential to the function of the judicial department, to

the maintenance of its authority, [and] to its capacity to decide cases." First Justice   if Bristol Div. ef
Juvenile Court Dep't v. Clerk-Magistrate if Bristol Div. ,ifJuvenile Court Dep't, 438 Mass. 387, 397 (2003)

(quotation marks omitted). This "[i]nherent judicial authority is 'not limited to adjudication, but

includes certain ancillary functions such as rule-making and judicial administration,"' because all of

those authorities "'are essential if the courts are to carry out their constitutional mandate."' Id.; see

also O'Coin's, Inc. v. Treasurerefthe Coun!J efWorcester, 362 Mass. 507,510 (1972). Thus, the notion of

"inherent" authorities is not some judicial power grab. Rather, it is the recognition that judges must




                                                        6
             Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 7 of 13



possess certain authorities so they can fulfill their constitutional obligations, and these authorities

necessarily include not only adjudication but also administrative matters.

        B.      Judicial authority over the courthouse environment is a necessary
                consequence of a judge's constitutional and ethical duties to regulate the
                conduct of third parties.

        The judiciary's inherent authorities must include control of the courthouse environment,

particularly given various constitutionally-prescribed duties concerning third parties. For example,

due process "requires that the accused receive a trial by an impartial jury free from outside

influences." Sheppard, 384 U.S. at 362. "Neither prosecutors, counsel for defense, the accused,

witnesses, court staff nor enforcement officers coming under the jurisdiction of the court should be

permitted to frustrate its function." Id. at 363; Wood v. Georgia, 370 U.S. 375, 383 (1962) ("[T]he right

of courts to conduct their business in an untrammeled way lies at the foundation of our system of

government ... "); Bemer v. Deiahanry, 129 F .3d 20, 26-27 (1st Cir. 1997) ("Within this staid

environment [of the courtroom], the presiding judge is charged with the responsibility of

maintaining proper order and decorum").

        Judges must also exercise authority over third parties to safeguard both the Sixth

Amendment right to a public trial for criminal defendants, Wailer v. Georgia, 467 U.S. 39 (1984), and

the First Amendment right of the public and press to attend such trials. Globe Newspaper Co. v. Super.

Ct. of the Counry oJNo,joik, 457 U.S. 596, 603-04 (1982). As the Second Circuit has said, "[c]ontrol by

the courts is essential, because the judiciary is uniquely attuned to the delicate balance between

defendants' Sixth Amendment rights to public trial, the public and press's First Amendment rights

to courtroom access, and the overarching security considerations that are unique to the federal

facilities containing courtrooms." United States v. Smith, 426 F.3d 567, 576 (2d Cir. 2005); see also

Commonwealth v. Maidonado, 466 Mass. 742, 748 (2014) ("[O]thers may have chosen not to enter the




                                                     7
           Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 8 of 13



court room to avoid the need to identify themselves, perhaps because they feared that identifying

themselves might bring them to the attention of the police or immigration authorities .... ").

        Judicial ethics also require a judge to control the courtroom environment "[i]n keeping with

th[e] constitutional imperative'' to assure the neutral administration of justice, and these rules cover

matters that extend well beyond adjudication. See Mass. SJC, Com. on Jud. Ethics, Public Outreach in

Support ef the Rule ef Law and Judicial Independence, 2017 WL 770139, at *1 (Feb. 21, 2017) (emphasis

added); see also Mass. SJC, Com. On Jud. Ethics, Speaking at Communiry Fami!J Dqy, 2016 WL

4720474, at *1 (June 8, 2016) ("[Y]ou must be careful to avoid conveying ... that law enforcement

personnel are in a special position to influence you."). In Massachusetts, as elsewhere, judges must

"promote0 public confidence in the independence, integrity, and impartiality of the judiciary," S.J.C.

Rule 3:09, Canon 1, Rule 1.2. Ethics rules consequently forbid judges from "convey[ing] or

permit[ting] others to convey the impression that any person or organization is in a position to

influence the judge," id. at Canon 2, Rule 2.4(c). 3 Massachusetts judges must "perform the duties of

judicial office, including administrative duties, without bias, prejudice, or harassment." Canon 2, Rule

2.3(A) (emphasis added). Judges must also "require court personnel and others subject to the judge's

direction and control"-i.e., court personnel-"to act in a manner consistent with the judge's

obligations under this Code." Id. at Canon 2, Rule 2.12(A).

        These rules appropriately acknowledge that judges must exercise authority throughout the

courthouse environment. As the American Bar Association has recognized, judges should "establish

such prysical sunvundings as are appropriate to the administration of justice." 4


3
 See also S.J.C. Rule 3:09, Canon 2, Rule 2.6 Gudge must ensure the right to be heard); Canon 3, Rule
3.1 Gudges shall not engage in extrajudicial activities that would appear to undermine their judicial
duties); Canon 3, Rule 3.12 Gudges shall not accept compensation for extrajudicial activity if it would
undermine judicial independence, integrity, or impartiality).

4
 American Bar Ass'n, ABA Standards for Criminal Justice: Special t'unctions ef the Trial Judge, Standard 6-
1.1 (b) (3d ed., 2000); id. at 6-1.2(a) ("in endeavoring to educate the community, the judge should avoid

                                                      8
               Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 9 of 13



II.         The conduct alleged in this case cannot, as a matter of law, be prosecuted as
            obstruction.

            Judge Joseph has argued that she is immune from prosecution for obstruction of justice for

her actions on April 2, 2018. That is correct. Although the Supreme Court has suggested in dicta

that a judge is normally "not absolutely immune from criminal liability," Mireles v. Waco, 502 U.S. 9, 9

n.1 (1991); O'Shea v. Littleton, 414 U.S. 488,503 (1974),Judge Joseph persuasively argues that a state

judge's immunity from criminal prosecution can be overcome only by allegations of public

corruption, abuse of office for personal gain, or violation of a statute enacted pursuant to Section 5

of the Fourteenth Amendment. There are no such allegations here.

            In all events, this case does not require the Court to define the outer boundaries of judicial

immunity, or the Tenth Amendment anti-commandeering doctrine, or the other protections against

prosecution raised by Judge Joseph. Whatever the boundaries of those protections might be, at their

core they must protect a state judge from being prosecuted for "obstruction" merely because the

judge exercised judicial control of a state courthouse in a manner that was inconsistent with federal

executive preferences. Given the Supreme Court's clear pronouncement that "the courtroom and

courthouse premises are subject to the control of the court," Sheppard, 384 U.S. at 358, and given the

showing in Part I above that this control is required by constitutional principles and their attendant

rules of ethics, a state judge cannot permissibly be prosecuted for obstruction for managing her

courtroom in a way that allegedly made a party's federal civil arrest less likely rather than more

likely. 5




activity which would give the appearance of impropriety or bias"); id. at 6-3.2 ("The trial judge should
endeavor to maintain secure court facilities. In order to protect the dignity and decorum of the
courtroom, this should be accomplished in the least obtrusive and disruptive manner, with an effort
made to minimize a'!)' adverse impact.") (emphasis added).

5Because a judge is empowered to control the courthouse environment, a court officer likewise
cannot commit "obstruction" by carrying out orders issued by a judge in the exercise of those

                                                       9
          Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 10 of 13



        When a law enforcement officer seeks to arrest a party at a state courthouse, a judge's

handling of that party's physical movements implicates the judge's constitutional duty of impartiality.

See Tumry, 273 U.S. at 523;Aetna Ufa Ins. Co., 475 U.S. at 821-825; Caperton, 556 U.S. at 883-884, 886.

In fulfilling this duty, a judge may feel that she cannot take any action that could be construed as

supporting, favoring, or facilitating the arrest of a party. For example, if the courtroom has two exits,

the judge might conclude that she must not take any action that effectively requires the targeted

party to use the exit at where the law enforcement officer is stationed. In Massachusetts, a judge

might be particularly wary of facilitating the arrest of a party pursuant to an immigration detainer,

because the Massachusetts Supreme Judicial Court has held that undertaking such an arrest would

exceed the court's authority. Lunn v. Commonwealth, 477 Mass. 517 (2017).

       Additionally, a judge's decisions about how to handle the physical movements of someone

targeted for arrest squarely implicates her constitutional duties to safeguard the targeted party's right

to a fair and public trial, and the public's right to access courtroom proceedings. These decisions

would not be "immune from Sixth Amendment inquiry," because any apparent ratification of or

acquiescence in the actions of the law enforcement officer could be understood to chill parties and

members of the public from attending court proceedings. See Smith, 426 F.3d at 572. 6 How to handle

this circumstance is therefore exactly the kind of "difficult judgmentD" about "matters of courtroom

governance" that must be made by the judge because it "require[s] 'a sensitive appraisal of the climate

surrounding a trial and a prediction as to the potential security or publicity problems that may arise

during the proceedings."' DeLuca, 137 F.3d at 34.




powers. See Mass. Code of Judicial Conduct, Rule 2.12 Gudges required to control conduct of court
personnel).

6
 See also DeLuca, 137 F.3d at 33-34 (discussing potential chilling effect of partial closure of
courtroom); United States v. Brazel, 102 F.3d 1120, 1155-1156 (11th Cir. 1997) (identification
procedure constituted partial closure of courtroom).

                                                    10
          Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 11 of 13



        To say that the judiciary retains full authority to manage the physical movements of a party

targeted for arrest, however, is not to say that any action a judge takes in this regard is necessarily

correct. If the executive believes that a particular judge has exercised his or her powers

inappropriately, it has remedies within the court system, such as appeal or judicial misconduct

procedures. In Massachusetts, for example, complaints of judicial misconduct are investigated

through the Commission on Judicial Conduct. The Commission's proceedings may result in

penalties ranging from a written reprimand to the removal of the judge. See G .L. c. 211 C, § 8. These

disciplinary systems are well established and highly effective, and (unlike the prosecution here) they

do not threaten the separation of powers, the independent judiciary, and the federalist structure of

the United States. Cf In re Enforcement ef a Subpoena, 463 Mass. at 172 & n.5 (explaining that, if a

prosecutor could bring about "an intrusive examination" of a judge's thought processes in making a

decision, the resulting pressure "would amount to an enormous looming burden that could not help

but serve as an 'external influence or pressure,' inconsistent with the value we have placed on

conscientious, intelligent, and independent decision making"); see also In re: Shellry M. Joseph, No. OE-

140, slip op. at 33 (Mass. Aug. 13, 2019) (Kafker, J, concurring) ("I cannot rule out the possibility

that the independence of the State judiciary itself may be implicated by the prosecution [of Judge

Joseph].").

        As retired judges, the Committee's members can state with confidence that, if this

prosecution is permitted to proceed, the practical consequences for the Massachusetts judiciary will

be devastating. Saying "no" to executive actors is part of every judge's job. Yet, if Judge Joseph is

prosecuted, every Massachusetts judge in every Massachusetts courthouse will feel a constant

external pressure to refrain from actions that might antagonize federal officials. That pressure will be

particularly acute in cases where noncitizens are before the court as parties or witnesses. Judges




                                                     11
          Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 12 of 13



cannot be impartial in the execution of their judicial duties if they are under pressure to ingratiate

themselves to federal prosecutors.

                                           CONCLUSION

       Judges are invested with the power to control their courthouses and courts. They are also

invested with the power to check, limit, and reject the actions of the executive. If a judge errs in the

exercise of those powers, there are remedies. But federal prosecution and jail is not one of them.

The Committee respectfully submits that Judge Joseph's motion to dismiss should be allowed.




September 16, 2019                                       Respectfully Submitted,

                                                         THE AD HOC COMMITTEE FOR
                                                         JUDICIAL INDEPENDENCE,

                                                         By Their Attorneys,


                                                         ~~
                                                         Matthew R. Seg,iBO # 654489
                                                         Daniel McFadden, BBO # 676612
                                                         Al\lERIC-\N Cl\'IL LIBERTIES UNION
                                                          FOUND.HI ON OF M.-\SS.-\CHUSETTS, INC.
                                                         211 Congress Street
                                                         Boston, MA 02110
                                                         617.482.3170
                                                         msegal@aclum.org
                                                         dmcfadden@aclum.org




                                                    12
          Case 1:19-cr-10141-LTS Document 77 Filed 09/16/19 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on counsel for the parties today by

electronic and U.S. mail.

September 16, 2019
                                                      Matthew R. Sel




                                                 13
